Citation Nr: 1001336	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
dental trauma.   
 
2.  Entitlement to a compensable evaluation for left mandible 
fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1968.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 2005 
rating decision of the VA Regional Office (RO) in Phoenix, 
Arizona, that granted service connection for dental trauma, 
rated zero percent disabling, and service connection for 
dental treatment for teeth 18 and 25 due to trauma.  The 
appellant appeals for a higher initial disability rating for 
dental trauma.  An increased rating for left mandible 
fracture residuals was also denied.

The Veteran was afforded a personal hearing at the RO in 
December 2006, and in February 2009 before the undersigned 
Veterans Law Judge sitting at Phoenix, Arizona.  The 
transcripts are of record.  

The case was remanded by a decision of Board in April 2009.

The Board observes that in correspondence dated in November 
2005, the Veteran requested an increased rating for service-
connected stomach disability.  This matter is referred to the 
RO for appropriate consideration.  


FINDINGS OF FACT

1.  Dental trauma is manifested by injury to teeth 18 and 25; 
the Veteran does not have loss of all upper anterior or lower 
anterior teeth, or the loss of all upper and lower teeth on 
one side as the result of service.

2.  The Veteran's left mandible fracture residuals are shown 
to have range of lateral excursion from 0 to 6 millimeters 
(mm) and inter-incisal range from zero to 45 mm; no 
displacement of the mandible is clinically demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) rating for 
dental trauma resulting in the loss of teeth 18 and 25 are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2009).

2.  The criteria for a compensable rating for left jaw 
fracture residuals are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.20, 4.150, 
Diagnostic Codes 9904-9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has progressively worsening 
chronic pain in his left jaw that causes difficulty when 
talking or eating for which a higher rating is warranted.  He 
presented testimony on personal hearings in December 2006 and 
February 2009 to the effect that he experienced jaw pain 
daily, sometimes of a sharp stabbing nature up to four times 
a week.  He stated that it was impossible to chew something 
like a steak, and that he was relegated to soft-type foods 
like fish or chicken.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2098).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant. Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

The Board observes that the duty to notify the Veteran was 
not satisfied prior to the initial unfavorable decision on 
the claims under consideration.  However, such notice errors 
may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied in 
letters sent to the appellant in May 2006 and July 2008 that 
addressed the required notice elements.  Although fully 
competent notice was not sent before the initial RO decision 
in this matter, the Board finds that this was not prejudicial 
to the appellant because the actions taken by VA essentially 
cured the initial lack of adequate notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the RO also readjudicated 
the matters in the statement of the case and supplemental 
statements of the case after adequate notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to decide the appeal as the timing error does not 
affect the essential fairness of the adjudication. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims.  The whole of the evidence has been 
carefully considered, including the Veteran's statements.  He 
was afforded VA dental examinations in July and November 
2005.  Extensive VA clinic notes have been received and 
associated with the claims folder.  The appellant presented 
testimony on two personal hearings during the course of the 
appeal and the case was remanded for further development in 
April 2009.  Post remand, another VA dental examination was 
conducted in May 2009.  Neither the appellant nor his 
representative contends that there is outstanding evidence 
that has not been received or considered.  The Board thus 
finds that all necessary development has been accomplished 
and that appellate review may proceed without prejudice to 
the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  
No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist in the development of the 
claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  Any notice 
error as to this appeal may not be presumed to be prejudicial 
and is harmless. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The claims are ready to be considered on the 
merits.  

Law and Regulations

The Veteran is service connected for left mandible fracture 
for which a zero percent disability rating has been in effect 
since December 1996.  Service connection for dental trauma 
was established by rating action dated in December 2005 and a 
noncompensable disability rating was assigned under 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 from June 15, 2005.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7(2009).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required. See Fenderson, 
12 Vet. App. at 126.

Pertinent dental rating criteria include 38 C.F.R. § 4.150, 
Diagnostic Code 9904 which provides for a 0 percent 
disability rating slight displacement of the mandible.  A 10 
percent disability evaluation is contemplated for moderate 
displacement, and a 20 percent disability evaluation is 
warranted for severe displacement.  Ratings are dependent 
upon the degree of motion and relative loss of masticatory 
function. Id.

Under 38 C.F.R. § 4.150, DC 9905, a 10 percent rating is 
warranted when the range of lateral excursion is limited from 
0 to 4 millimeters (mm) or the inter-incisal range is limited 
to 31 to 40 mm.  A 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm.  A 30 percent 
rating is for indicated when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm. 38 C.F.R. Id.

38 C.F.R. § 4.150, Diagnostic Code 9913 (2009) establishes a 
disability evaluation for tooth loss due to loss of substance 
of the body of the maxilla or mandible without loss of 
continuity.  Where the lost masticatory surface cannot be 
restored by a suitable prosthesis, a maximum 40 percent 
disability rating is warranted for the loss of all teeth, a 
30 percent rating for the loss of all upper teeth or all 
lower teeth, a 20 percent rating for the loss of all upper 
and lower posterior or upper and lower anterior teeth, a 10 
percent rating for the loss of all upper anterior or lower 
anterior teeth, or a 10 percent rating for the loss of all 
upper and lower teeth on one side.  A noncompensable rating 
is assigned where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply to bone 
loss through trauma or disease, such as osteomyelitis, and 
not to the loss of the alveolar process as a result of 
periodontal disease. Id..  

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous, when possible. 38 C.F.R. § 4.20 (2009).

Factual Background and Legal Analysis

The service medical records reflect that the appellant was 
struck in the face with pipe in June 1967 and sustained a 
fracture of the left mandible.  Intraoral X-rays disclosed 
fractures of teeth 18 and 25.  Service connection for 
fracture of the left mandible was granted by rating action in 
June 1997.  The Veteran requested service connection for 
"damaged teeth" in November 2005.  On VA examination in 
November 2005, the examiner opined that when the Veteran 
sustained trauma to the left jaw in service, there was trauma 
to teeth 18 and 25.  Service connection for dental trauma was 
granted with an evaluation of zero percent effective from 
June 15, 2005.  Service connection for dental treatment 
purposes was also established for teeth 18 and 25 due to 
trauma.  

VA outpatient treatment records dating from 2005 reflect that 
the appellant has received continuing dental followup for 
left jaw area symptomatology.  On VA dental examination in 
July 2005, he stated that he experienced moderate pain of the 
left mandible, sometimes on palpitation, and also reported 
some difficulty chewing, and talking.  The Veteran stated 
that he had lost some teeth due to left jaw injury in 
service.  Physical examination disclosed normal range of 
motion of the jaw with no difficulty in opening the mouth.  
The examiner noted that there was no loss of bone or malunion 
of the mandible.  No osteomyelitis, tooth loss due to loss of 
substance of the body of the mandible and difficulty with 
speech was observed.  When examined in November 2005 for VA 
compensation purposes, the findings essentially mimicked 
those shown previously.

VA outpatient clinical records show that the Veteran 
underwent implant surgery for tooth number 24 in December 
2006.  In March 2007, he was seen for left facial pain 
primarily at the left temporomandibular joint (TMJ) to the 
left of the mandible angle.  Left TMJ tenderness was 
elicited.  A diagnosis of TMJ pain was rendered.  In June 
2007, it was recorded that he presented on an emergency basis 
with complaints of pain and swelling of the left mandible.  
Examination disclosed tenderness over the left parotid gland.  
It was found that residual swelling was not associated with 
any dental infection or other dental problem.  An assessment 
of residual problems associated with damaged parotid gland 
was rendered.  

The appellant was afforded ear, nose and throat (ENT) 
consultation in July 2007 for complaints of intermittent pain 
and swelling in the left jaw area.  It was believed that 
symptoms were multifactorial, including from the TMJ, and 
from residuals/neuralgia of previous trauma.  The Veteran 
stated in August 2007 that he had longstanding episodic pain 
that started behind his left jaw and radiated up to the left 
ear.  Tenderness was palpated along the anterior border of 
the left sternocleidomastoid (scm), and there was increased 
firmness of the left scm when compared to the right.  It was 
reported that the Veteran had a normal range of mouth opening 
with no deviation, popping or clicking of the TMJ.  Panoramic 
X-ray and CAT scan were negative.  An assessment of 
neuralgia, possibly involving the auricular nerve versus 
localized myofascial pain, was recorded.  Atypical left neck 
pain, unknown etiology, possible neuralgia, was diagnosed in 
September 2007.  A November 2007 neurology clinic entry found 
that there were no signs of mandibular or facial nerve 
discomfort or stimulation, and no sensory loss of the face.  
The appellant was noted have tenderness of the immediate 
retromandibula without a palpable mass.  The examiner opined 
that this sounded like a trigeminal neuralgia.  Magnetic 
resonance imaging was recommended to rule out intracranial 
pathology.  VA outpatient clinic records in April and June 
2008 reflect complaints of chronic left jaw pain.  In April 
2009, an assessment of TMJ syndrome, left greater than right, 
was recorded.  

The appellant underwent a comprehensive dental examination in 
May 2009 where the diagnosis and findings were essentially 
the same as those on VA examinations in 2005.  The Veteran 
did complain that he had some frequent difficulty chewing for 
some foods.  He reported pain in the left TMJ area of 
moderate severity at least weekly but less than daily.  When 
examined, it was noted that the appellant had signs and 
symptoms of myofascial pain syndrome otherwise characterized 
as TMJ or TMD (temporal mandibular disorder).  It was 
reported that the left TMJ was sensitive to palpation, but 
that range of motion was normal with a maximum opening of 
zero to 45 mm and lateral range of from zero to six mm.  It 
was noted that examination findings in 2007 were the same as 
on the current visit. 

The examiner related that the Veteran had had such symptoms 
for some time and that nothing seemed to help.  It was 
discussed that pain was myogenic and was probably due to his 
known bruxism, and that there was nothing more that could be 
done for him concerning TMD.  The examiner added that the 
appellant understood that he was trauma rated for two teeth 
and that he could seek care for those at any time, but that 
they currently did not need treatment.  

Legal Analysis

At the outset, the Board finds that the degree of disability 
associated with the Veteran's teeth as the result of trauma 
in service does not support the assignment of a compensable 
disability evaluation.  The Board points out that the rating 
criteria under Diagnostic Code 9913 are very specific and 
mandate that an evaluation in excess of 0 percent is 
warranted only when there is a certain degree of tooth loss.  
It is conceded that the Veteran had trauma to teeth 18 and 25 
that required dental repair in service and treatment 
thereafter.  However, the evidence clearly reflects that the 
appellant does not meet the minimum schedular requirements 
for a 10 percent disability evaluation as there is no showing 
that he has had loss of all upper anterior or lower anterior 
teeth, or the loss of all upper and lower teeth on one side 
since the grant of service connection. See Fenderson, 12 Vet. 
App. at 126.  As such a basis for a compensable rating is not 
demonstrated under the applicable schedular criteria. See 
38 C.F.R. § 3.150, Diagnostic Code 9913.

The record also reflects that although the Veteran contends 
that left mandible fracture residuals are more disabling than 
currently rated, the evidence does not corroborate his 
assertions.  In order to be entitled to a compensable 
evaluation in this regard, the objective clinical evidence 
must demonstrate that range of lateral excursion is limited 
from 0 to 4 mm or that inter-incisal range is limited to 31 
to 40 mm, neither of which is shown in this case.  Range of 
motion has been noted to be normal throughout the course of 
the appeal, to include on VA examination in May 2009 when a 
maximum opening of zero to 45 mm and lateral excursion of 
from zero to six mm were demonstrated.  No displacement of 
the left mandible is clinically indicated for which a 
compensable rating might be contemplated under 38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  

Here, the clinical evidence shows that the Veteran obtains 
treatment for teeth other than the service-connected 18 and 
25.  At various times, VA outpatient clinic notes have 
suggested that left jaw area pain is attributed to nerve 
impairment or a damaged parotid gland, a TMJ disorder or 
simply, etiology unknown.  However, on most recent VA 
examination in May 2009, the examiner specifically stated 
that the appellant has myofascial pain syndrome - TMJ or TMD 
- from which his continuing painful symptoms derive, as well 
as from bruxism.  Service connection is not in effect for any 
of these disorders.  Consequently, symptoms arising from such 
may not be considered in evaluation of the service-connected 
left mandible fracture residuals or dental trauma.  

As well, while rated under 38 C.F.R. § 4.150 for dental 
disorder, residuals of left mandible fracture by its very 
nature encompasses musculoskeletal disability of a joint 
rather than of the teeth or gums.  The Court of Appeals for 
Veteran's claims has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2009) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2009). See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The intent of the Rating 
Schedule is to recognize painful, unstable or malaligned 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2009).  In this instance, however, as noted previously, 
painful motion has been attributed to myofascial pain 
syndrome, TMJ syndrome, TMD or bruxism which are not service 
connected.  Therefore, consideration of a compensable 
evaluation based on painful motion is not applicable to the 
facts of this case.  

As well, the Board finds that the record does not reflect 
that the disability picture relative to dental trauma or 
residuals of left mandible fracture is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extraschedular basis. See 38 C.F.R. § 3.321(b) (1) (2009).  
There is no evidence of marked interference with employment; 
frequent periods of treatment or hospitalization, or evidence 
that such disabilities otherwise render impractical the 
application of the regular schedular standards.  The Board 
thus concludes that the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the foregoing reasons, the Board concludes that the 
service-connected dental trauma and left mandible fracture 
residuals do not warrant compensable ratings. 38 C.F.R. 
§§ 4.3, 4.7, 4.150, Diagnostic Codes 9905, 9913.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, the preponderance of the evidence 
is against the claims, and there is no doubt to be resolved 
in this instance. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of zero percent 
for dental trauma is denied.

Entitlement to a compensable rating for left mandible 
fracture residuals is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


